Case
  Case
     3:20-mj-01029-AHG
        1:20-mj-00236-PK Document
                         Document28-1
                                  3 Filed
                                       Filed
                                          03/09/20
                                             04/27/20Page
                                                       PageID.140
                                                          1 of 1 PageID
                                                                    Page#:119
                                                                            of 1
